DETAILED ACTION
This Office Action is in response to the filing of the application on 10/28/2019. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-18 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:
Claims 2 and 11 each recite the language “said neck is configured to extend the reach of the more than one nozzle into a nostril” in lines 2-3, respectively. Examiner suggests amending to read -- said neck is configured to extend the reach of the said one of the more than one nozzle into a nostril-- in order to properly refer back to the “one” nozzle which contains the neck.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anscomb (US Pat. 4,566,613).
Regarding claim 10, Anscomb discloses a dispenser (device of Figs. 1-5B) comprising:(a) a reservoir configured for holding a fluid (cylindrically shaped storage area 2 in Figs. 1-5B); and (b) more than one nozzle fluidly connected to said reservoir (see Figs. 1-5B where a first nozzle ends at neck 7 (see Fig. 5B), and a second nozzle ends at the tip of tapered portion 3a), and (c) a cap configured for sealing each said more than one nozzle such that said fluid is selectively confined in said reservoir, isolated from an ambient environment (see Figs. 1-5B where flattened section 6 with breaking point 4 forms a first cap for a nozzle, and the narrowed walls around neck 7 along with tapered end portion 3 form a second cap for another nozzle, such that the caps isolate the liquid from the outside environment), wherein said reservoir is configured to be squeezable to force the fluid to at least one of said more than one nozzle to be dispensed (see Col. 5 lines 64-68 and Col. 6 lines 15-19 where the flexible plastic container can be squeezed to dispense fluid).
Regarding claim 14, Anscomb discloses wherein said more than one nozzle comprises a drop dispenser (see Figs. 1-5B the nozzle ending at neck 7; see also Col. 6 lines 7-11 and lines 20-26 which dispenses a plurality of drops of liquid, such that the nozzle can be tilted to dispense drops, or a plurality of drops).
Regarding claim 18, Anscomb discloses wherein said more than one nozzle comprises two nozzles (see Figs. 1-5B the nozzle at neck 7 and at the end of tapered  portion 3a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anscomb (US Pat. 4,566,613) in view of Harrison (US Pat. 7,163,013).
Regarding claim 1, Anscomb discloses a dispenser (device of Figs. 1-5B) comprising:(a) a reservoir configured for holding a fluid (cylindrically shaped storage area 2 in Figs. 1-5B); and (b) more than one nozzle fluidly connected to said reservoir (see Figs. 1-5B where a first nozzle ends at neck 7 (see Fig. 5B), and a second nozzle ends at the tip of tapered portion 3a), wherein one of said more than one nozzle is a nozzle configured for dispensing one or more drops of the fluid (see Figs. 1-5B the nozzle ending at neck 7; see also Col. 6 lines 7-11 and lines 20-26 which dispenses a plurality of drops of liquid) and another one of said more than one nozzle is a nozzle configured for dispensing the liquid (see Figs. 1-5B where the nozzle at the end of tapered portion 3a dispenses the liquid; see Col. 6 lines 17-19), wherein said reservoir is configured to be squeezable to force the fluid to at least one of said more than one nozzle to be dispensed (see Col. 5 lines 64-68 and Col. 6 lines 15-19 where the flexible plastic container can be squeezed to dispense fluid).
Anscomb lacks a detailed description of another nozzle is a nozzle configured for dispensing a spray.
However, Harrison teaches a similar medicament dispensing device where the stored liquid is dispensed as a spray through a sieve or mesh insert in the nozzle (see the device of Figs. 3(c) and 6(b); see also Col. 3 lines 46-50 where a sieve or mesh is placed into the nozzle in order to atomize the liquid).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a nozzle of Anscomb (see Figs. 1-5B the nozzle at the end of tapered portion 3a) to have a mesh insert for creating a spray as taught by Harrison, as it would provide an atomization means for the liquid so that it can be better and more comfortably absorbed when used as a nasal or oral spray.
Regarding claim 5, the modified Anscomb device has wherein said more than one nozzle comprises a drop dispenser (Anscomb; see Figs. 1-5B the nozzle ending at neck 7; see also Col. 6 lines 7-11 and lines 20-26 which dispenses a plurality of drops of liquid, such that the nozzle can be tilted to dispense drops, or a plurality of drops).
Regarding claim 6, the modified Anscomb device has wherein said more than one nozzle comprises a spray dispenser (Anscomb; see Figs. 1-5B where the nozzle at the end of tapered portion 3a dispenses the liquid; see Col. 6 lines 17-19; which has been modified to include the mesh as taught by Harrison so as to dispense a spray).
Regarding claim 8, the modified Anscomb device has wherein said one of said more than one nozzle comprises a screen to cause the fluid to exit said one of said more than one nozzle in a fine or variable mist form (Harrison; see Col. 3 lines 46-50 where a sieve or mesh is placed into the nozzle in order to atomize the liquid, the nozzle being at the end of tapered portion 3a of Anscomb, to produce an atomized liquid, which is thus a mist).
Regarding claim 9, the modified Anscomb device has wherein said more than one nozzle comprises two nozzles (Anscomb; see Figs. 1-5B the nozzle at neck 7 and at the end of tapered  portion 3a).
Regarding claim 15, Anscomb discloses wherein said more than one nozzle dispenses liquid (see Figs. 1-5B where the nozzle at the end of tapered portion 3a dispenses the liquid; see Col. 6 lines 17-19).
Anscomb lacks a detailed description of another nozzle is a nozzle comprises a spray dispenser.
However, Harrison teaches a similar medicament dispensing device where the stored liquid is dispensed as a spray through a sieve or mesh insert in the nozzle (see the device of Figs. 3(c) and 6(b); see also Col. 3 lines 46-50 where a sieve or mesh is placed into the nozzle in order to atomize the liquid).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a nozzle of Anscomb (see Figs. 1-5B the nozzle at the end of tapered portion 3a) to have a mesh insert for creating a spray as taught by Harrison, as it would provide an atomization means for the liquid so that it can be better and more comfortably absorbed when used as a nasal or oral spray.
Regarding claim 17, Anscomb discloses wherein said more than one nozzle dispenses liquid (see Figs. 1-5B where the nozzle at the end of tapered portion 3a dispenses the liquid; see Col. 6 lines 17-19).
Anscomb lacks a detailed description of wherein said one of said more than one nozzle comprises a screen to cause the fluid to exit said one of said more than one nozzle in a fine or variable mist form.
However, Harrison teaches a similar medicament dispensing device where the stored liquid is dispensed as a spray through a sieve or mesh insert in the nozzle (see the device of Figs. 3(c) and 6(b); see also Col. 3 lines 46-50 where a sieve or mesh is placed into the nozzle in order to atomize the liquid).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a nozzle of Anscomb (see Figs. 1-5B the nozzle at the end of tapered portion 3a) to have a mesh insert for creating a spray as taught by Harrison, as it would provide an atomization means for the liquid so that it can be better and more comfortably absorbed when used as a nasal or oral spray.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Anscomb in view of Harrison as applied to claim 1 above, and further in view of Ruiz, III (US Pub. 2014/0323973; hereinafter “Ruiz”).
Regarding claim 2, the modified Anscomb device has a neck disposed on one of said more than one nozzle and a shoulder disposed on a base of said neck (Anscomb; see Figs. 1-5B where the upper tapered portion 3a is a neck of a nozzle, that broadens to a shoulder at lower tapered portion 3b), said neck is configured to extend the reach of the more than one nozzle into a nostril (Anscomb; see Figs. 1-5B where the length of the tapered portion 3a allows the nozzle to extend further; see also Col. 1 lines 45-65 where the device can be used with the nose) and the shoulder is configured to limit insertion of the one of the more than one nozzle to prevent injury from being imparted on the nostril (Anscomb; see Figs. 1-5B where the widening of the neck towards lower tapered portion 3b will at some point limit the insertion of the nozzle into a nose, thus helping prevent injury).
In the alternative that the modified Anscomb device lacks a detailed description of the shoulder being configured to limit insertion of the one of the more than one nozzle to prevent injury from being imparted on the nostril, then it is taught by Ruiz.
However, Ruiz teaches a similar liquid dispensing device for spraying a liquid into a nose, where the nozzle has a neck that is shaped with a shoulder to prevent the nozzle from going too far into the nostril (see Fig. 2 the widened shoulder at the bottom of nozzle 24 adjacent body 21; see also [0040]-[0041] where the spray nozzle is to be inserted into the nostril, and would clearly be prevented from going too far due to the geometry of the container).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the shoulder of the modified Anscomb device to jut laterally outward as taught by Ruiz, as it would provide a shape for inserting the nozzle only a set amount into the nose, ensuring proper usage and helping prevent injury. 
Regarding claim 3, the modified Anscomb device has at least a portion of said neck comprises a weak wall configured to be breakable from a twist of a cap of said neck against said neck such that the fluid can be dispensed through said one of said more than one nozzle (Anscomb; see Figs. 1-5B where flattened section 6 with breaking point 4 has a weak wall such that twisting the cap that is flattened section 6 will break it to allow fluid to be dispensed; see Col. 6 lines 7-11).
Regarding claim 4, the modified Anscomb device has wherein said neck is disposed at a first size at said cap and a second size away from said cap, said second size is greater than said first size (Anscomb; see Figs. 1-5B where the tapered section 3 has an upper tapered section 3a and a lower tapered section 3b, being first and second sizes) and said neck is configured to taper from said first size to said second size at a taper such that said taper causes said one of said more than one nozzle to be centered while said one of said more than one nozzle is seated against the nostril (Anscomb; see Figs. 1-5B where the lumen of the nozzle within the tapered section 3 is centrally located along the taper; likewise seen in the shoulder as taught in Fig. 2 of Ruiz).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anscomb in view of Harrison as applied to claim 1 above, and further in view of Fukuoka et al. (US Pat. 5,577,636).
Regarding claim 7, the modified Anscomb device has a breakable member (Anscomb; see the flattened section 6 in Figs. 1-5B).
The modified Anscomb device lacks a detailed description of has a breakable member having two sides, one of said two sides is configured to be connected to said dispenser and the other one of said two sides is connected to another one of such dispensers.
However, Fukuoka teaches a similar dispenser device where the device has a breakable member having two sides (see Fig. 1 where the head portion 6 forms a breakable member having a left and right side of each breakable section), one of said two sides is configured to be connected to said dispenser and the other one of said two sides is connected to another one of such dispensers (see Fig. 1 where the head portion 6 has a side of its vertical groove 7 attached to the dispenser, and the other side of the breakable member across vertical groove 7 attached to another dispenser).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of the modified Anscomb device to be attached to other dispensers via a breakable member as taught by Fukuoka, as it would allow for a plurality of the dispensers to be made and sent to a user, such that a user can detach a container as needed and dispose of it once done, while also improving the ease of manufacturing.
Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anscomb as applied to claim 10 above, and further in view of Ruiz.
Regarding claim 11, Anscomb has a neck disposed on one of said more than one nozzle and a shoulder disposed on a base of said neck (see Figs. 1-5B where the upper tapered portion 3a is a neck of a nozzle, that broadens to a shoulder at lower tapered portion 3b), said neck is configured to extend the reach of the more than one nozzle into a nostril (see Figs. 1-5B where the length of the tapered portion 3a allows the nozzle to extend further; see also Col. 1 lines 45-65 where the device can be used with the nose) and the shoulder is configured to limit insertion of the one of the more than one nozzle to prevent injury from being imparted on the nostril (see Figs. 1-5B where the widening of the neck towards lower tapered portion 3b will at some point limit the insertion of the nozzle into a nose, thus helping prevent injury).
In the alternative that the Anscomb device lacks a detailed description of the shoulder being configured to limit insertion of the one of the more than one nozzle to prevent injury from being imparted on the nostril, then it is taught by Ruiz.
However, Ruiz teaches a similar liquid dispensing device for spraying a liquid into a nose, where the nozzle has a neck that is shaped with a shoulder to prevent the nozzle from going too far into the nostril (see Fig. 2 the widened shoulder at the bottom of nozzle 24 adjacent body 21; see also [0040]-[0041] where the spray nozzle is to be inserted into the nostril, and would clearly be prevented from going too far due to the geometry of the container).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the shoulder of the Anscomb device to jut laterally outward as taught by Ruiz, as it would provide a shape for inserting the nozzle only a set amount into the nose, ensuring proper usage and helping prevent injury. 
Regarding claim 12, the modified Anscomb device has at least a portion of said neck comprises a weak wall configured to be breakable from a twist of a cap of said neck against said neck such that the fluid can be dispensed through said one of said more than one nozzle (Anscomb; see Figs. 1-5B where flattened section 6 with breaking point 4 has a weak wall such that twisting the cap that is flattened section 6 will break it to allow fluid to be dispensed; see Col. 6 lines 7-11).
Regarding claim 13, the modified Anscomb device has wherein said neck is disposed at a first size at said cap and a second size away from said cap, said second size is greater than said first size (Anscomb; see Figs. 1-5B where the tapered section 3 has an upper tapered section 3a and a lower tapered section 3b, being first and second sizes) and said neck is configured to taper from said first size to said second size at a taper such that said taper causes said one of said more than one nozzle to be centered while said one of said more than one nozzle is seated against the nostril (Anscomb; see Figs. 1-5B where the lumen of the nozzle within the tapered section 3 is centrally located along the taper; likewise seen in the shoulder as taught in Fig. 2 of Ruiz).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anscomb as applied to claim 10 above, and further in view of Fukuoka.
Regarding claim 16, the Anscomb device has a breakable member (see the flattened section 6 in Figs. 1-5B).
The Anscomb device lacks a detailed description of has a breakable member having two sides, one of said two sides is configured to be connected to said dispenser and the other one of said two sides is connected to another one of such dispensers.
However, Fukuoka teaches a similar dispenser device where the device has a breakable member having two sides (see Fig. 1 where the head portion 6 forms a breakable member having a left and right side of each breakable section), one of said two sides is configured to be connected to said dispenser and the other one of said two sides is connected to another one of such dispensers (see Fig. 1 where the head portion 6 has a side of its vertical groove 7 attached to the dispenser, and the other side of the breakable member across vertical groove 7 attached to another dispenser).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser of the Anscomb device to be attached to other dispensers via a breakable member as taught by Fukuoka, as it would allow for a plurality of the dispensers to be made and sent to a user, such that a user can detach a container as needed and dispose of it once done, while also improving the ease of manufacturing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Loeffler et al. (US Pub. 2002/0134377), Larenz et al. (US Pat. 3,917,120), Clyde et al. (US Pat. 6,247,617), and Robinson (US Pat. 5,676,280) are cited to show similar dispensing devices, multiple nozzles, and/or breakable members. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785